Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10-17, & 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mavretic et al. (US Patent 6424232), as cited by applicant, in view of Fukamachi et al. (US PGPub 20040266378).
As per claim 1:
Mavretic discloses in Figs. 3 & 6-7:
A matching network comprising: 
a radio frequency (RF) input (impedance matching network 220 is connected to RF power generator through connector 215) operably coupled to an RF source; 
an RF output operably coupled to a plasma chamber (plasma processing chamber 230); 
and an electronically variable capacitor (EVC) (capacitance 306) comprising discrete capacitors (capacitors 312 & 313), each discrete capacitor having a corresponding switching circuit for switching (switch circuit 304) in and out the discrete capacitor to alter a total capacitance of the EVC (col. 4 lines 38-60);
 wherein each switching circuit comprises: 
a diode (PIN diode 623) operably coupled to the discrete capacitor (capacitor 624 in Fig. 7) to cause the switching in and out of the discrete capacitor; 
and a filter circuit (LC network, operating as a resonating filter, col. 7 lines 8-26) connected to the diode, the filter comprising a filtering capacitor with an inductor (being an LC network).
	Mavretic does not disclose:
a filter circuit parallel to the diode, the filter comprising a filtering capacitor in series with an inductor.
	Fukamachi et al. discloses in Figs. 14(a) and 14(b):
A parallel LC circuit connected in a series path and a series LC circuit connected in a shunt path are both examples of LC resonant circuits that are notch filters (para [0116]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to replace the parallel LC network in a series path of Mavretic with a shunt series LC circuit as an art-recognized equivalent/ alternative circuit able to perform the same function as taught by Fukamachi et al. (para [0116])
	As a consequence of the combination, the filter circuit is parallel to the diode, and the filter comprises a filtering capacitor in series with an inductor.

	As per claims 2 & 11:
	Mavretic discloses in Fig. 7:
		the diode is a PIN diode or NIP diode (PIN diode 623).

	As per claims 3 & 12:
	Mavretic discloses in Fig. 6:
the diode is operably coupled to a driver circuit (PIN diode driver 611), which is coupled to a biasing current supply (col. 7 lines 8-26); and wherein to switch the switching circuit ON and thereby switch in the discrete capacitor, a DC current flows from the biasing current supply and through the diode (col. 7 lines 8-26).

	As per claims 4 & 13:
	Mavretic discloses in Fig. 7:
the biasing current supply and a filter circuit (LC network 625) are coupled to a common ground (through PIN diode 623).
	Mavretic does not disclose:
the biasing current supply and the filter circuit are coupled to a common ground.
Fukamachi et al. discloses in Figs. 14(a) and 14(b):
A parallel LC circuit connected in a series path and a series LC circuit connected in a shunt path are both examples of LC resonant circuits that are notch filters (para [0116]).
	As a consequence of the combination of claims 1 & 10, the biasing current supply and the filter circuit are coupled to a common ground (the ground of the shunt LC circuit).
	
	As per claims 5 & 14:
	Mavretic discloses in Fig. 7:
		the diode is coupled to ground.
	Mavretic does not disclose:
		the diode is coupled to the common ground.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to use a common ground for both the filter and the diode to provide the benefit of reducing the number of components of the impedance matching circuit.

	As per claims 6 & 15:
	Mavretic does not disclose:
the inductor is coupled between the filtering capacitor and the common ground.
Fukamachi et al. discloses in Figs. 14(a) and 14(b):
A parallel LC circuit connected in a series path and a series LC circuit connected in a shunt path are both examples of LC resonant circuits that are notch filters (para [0116]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to provide the inductor of Fukamichi et al. between the filtering capacitor and the ground as an art-recognized alternative/equivalent variation of an LC series resonant circuit able to provide the same function.
	As a consequence of the combination, the inductor is coupled between the filtering capacitor and the common ground.

	As per claims 7 & 16:
	Mavretic does not disclose:
the filtering capacitor is coupled between the inductor and the common ground.
Fukamachi et al. discloses in Figs. 14(a) and 14(b):
A parallel LC circuit connected in a series path and a series LC circuit connected in a shunt path are both examples of LC resonant circuits that are notch filters (para [0116]), wherein the filtering capacitor is coupled between the inductor and ground.
	As a consequence of the combination of claim 5, the filtering capacitor is coupled between the inductor and the common ground.

	As per claims 8 & 17:
	Mavretic discloses:
The LC networks resonate at the operating frequency of the RF generator (col. 7 lines 8-26)
	Mavretic does not disclose:
		The filtering capacitor has a capacitance of less than 1000pF.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to adjust the capacitance of the filtering capacitor to be less than 1000pF as a design parameter to for achieving resonance with the inductor at the operating frequency of the RF generator, as is well understood in the art, which provides the benefit of preventing RF signals from reaching power supply 614, as taught by Mavretic (col. 7 lines 8-26).

	As per claim 10:
	Mavretic discloses in Figs. 3 & 6-7:
	A method of matching an impedance comprising: 
coupling an RF input of a matching network to an RF source (impedance matching network 220 is connected to RF power generator through connector 215); 
coupling an RF output of the matching network to a plasma chamber (plasma processing chamber 230), 
wherein the matching network comprises an electronically variable capacitor (EVC) (capacitance 306) comprising discrete capacitors (capacitors 312 & 313), each discrete capacitor having a corresponding switching circuit  (switch circuit 304) configured to switch in and out the discrete capacitor, wherein each switching circuit comprises: 
a diode (PIN diode 623) operably coupled to the discrete capacitor (capacitor 624 in Fig. 7) to cause the switching in and out of the discrete capacitor; 
and a filter circuit (LC network, operating as a resonating filter, col. 7 lines 8-26) connected to the diode, the filter comprising a filtering capacitor with an inductor (being an LC network).
and matching an impedance by at least one of the switching circuits of the EVC switching in or out its corresponding discrete capacitor to alter a total capacitance of the EVC (as per the function of impedance matching network 220).
	Mavretic does not disclose:
a filter circuit parallel to the diode, the filter comprising a filtering capacitor in series with an inductor.
	Fukamachi et al. discloses in Figs. 14(a) and 14(b):
A parallel LC circuit connected in a series path and a series LC circuit connected in a shunt path are both examples of LC resonant circuits that are notch filters (para [0116]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to replace the parallel LC network in a series path of Mavretic with a shunt series LC circuit as an art-recognized equivalent/ alternative circuit able to perform the same function as taught by Fukamachi et al. (para [0116])
	As a consequence of the combination, the filter circuit is parallel to the diode, and the filter comprises a filtering capacitor in series with an inductor.

	As per claim 19:
	Mavretic discloses in Figs. 3 & 6-7:
	A semiconductor processing tool comprising: 
a plasma chamber (plasma processing chamber 230) configured to deposit a material onto a substrate or etch a material from the substrate (col. 5 line 63-col. 6 line 22); 
and an impedance matching network (impedance matching network 220) operably coupled to the plasma chamber, the matching network comprising: 
a radio frequency (RF) input (impedance matching network 220 is connected to RF power generator through connector 215) operably coupled to an RF source; 
an RF output operably coupled to a plasma chamber (plasma processing chamber 230); 
and an electronically variable capacitor (EVC) (capacitance 306) comprising discrete capacitors (capacitors 312 & 313), each discrete capacitor having a corresponding switching circuit for switching (switch circuit 304) in and out the discrete capacitor to alter a total capacitance of the EVC (col. 4 lines 38-60);
 wherein each switching circuit comprises: 
a diode (PIN diode 623) operably coupled to the discrete capacitor (capacitor 624 in Fig. 7) to cause the switching in and out of the discrete capacitor; 
and a filter circuit (LC network, operating as a resonating filter, col. 7 lines 8-26) connected to the diode, the filter comprising a filtering capacitor with an inductor (being an LC network).
	Mavretic does not disclose:
a filter circuit parallel to the diode, the filter comprising a filtering capacitor in series with an inductor.
	Fukamachi et al. discloses in Figs. 14(a) and 14(b):
A parallel LC circuit connected in a series path and a series LC circuit connected in a shunt path are both examples of LC resonant circuits that are notch filters (para [0116]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to replace the parallel LC network in a series path of Mavretic with a shunt series LC circuit as an art-recognized equivalent/ alternative circuit able to perform the same function as taught by Fukamachi et al. (para [0116])
	As a consequence of the combination, the filter circuit is parallel to the diode, and the filter comprises a filtering capacitor in series with an inductor.

	As per claim 20:
	Mavretic discloses:
	A method of fabricating a semiconductor, the method comprising: 
placing a substrate in a plasma chamber configured to deposit a material layer on the substrate or etch a material layer from the substrate (col. 5 line 63-col. 6 line 22, wherein gases within a plasma chamber are used for etching or deposition of a target material (substrate)); 
energizing plasma (igniting) within the plasma chamber by coupling RF power (~13.56 MHz, col. 5 lines 29-35) from an RF source to the plasma chamber to perform the deposition or etching; 
and while energizing the plasma, carrying out an impedance match by an impedance matching network coupled between the plasma chamber and the RF source (col. 5 line 63-col. 6 line 22), the matching network comprising:
a radio frequency (RF) input (impedance matching network 220 is connected to RF power generator through connector 215) operably coupled to an RF source; 
an RF output operably coupled to a plasma chamber (plasma processing chamber 230); 
and an electronically variable capacitor (EVC) (capacitance 306) comprising discrete capacitors (capacitors 312 & 313), each discrete capacitor having a corresponding switching circuit for switching (switch circuit 304) in and out the discrete capacitor to alter a total capacitance of the EVC (col. 4 lines 38-60);
 wherein each switching circuit comprises: 
a diode (PIN diode 623) operably coupled to the discrete capacitor (capacitor 624 in Fig. 7) to cause the switching in and out of the discrete capacitor; 
and a filter circuit (LC network, operating as a resonating filter, col. 7 lines 8-26) connected to the diode, the filter comprising a filtering capacitor with an inductor (being an LC network).
	Mavretic does not disclose:
a filter circuit parallel to the diode, the filter comprising a filtering capacitor in series with an inductor.
	Fukamachi et al. discloses in Figs. 14(a) and 14(b):
A parallel LC circuit connected in a series path and a series LC circuit connected in a shunt path are both examples of LC resonant circuits that are notch filters (para [0116]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to replace the parallel LC network in a series path of Mavretic with a shunt series LC circuit as an art-recognized equivalent/ alternative circuit able to perform the same function as taught by Fukamachi et al. (para [0116])
	As a consequence of the combination, the filter circuit is parallel to the diode, and the filter comprises a filtering capacitor in series with an inductor.
	
Claims 9 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Mavretic et al. (US Patent 6424232), as cited by applicant, in view of Fukamachi et al. (US PGPub 20040266378) as applied to claims 1 & 10 above, and further in view of Harnett et al. (US Patent 6677828), as cited by applicant.
As per claims 9 & 18:
Mavretic et al. does not disclose a choke inductor is operably coupled between the diode and the filtering capacitor.
Harnett et al. discloses in Fig. 3: 
the use of a choke inductor (RF choke 40) between a PIN diode (36a) and a PIN diode driver circuit (labeled).
At the time of filing, it would have been obvious to one of ordinary skill in the art to provide a choke inductor between the PIN diode and the PIN driver circuit to provide the benefit of isolating the RF signal from the PIN driver circuit as taught by Harnett et al. (col. 3 lines 15-29)

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123.  The examiner can normally be reached on M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/Examiner, Art Unit 2843